Citation Nr: 1013134	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-14 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for a rectal abscess/fistula.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel






INTRODUCTION

The Veteran had active service from October 1964 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
in Detroit, Michigan.

The issues of entitlement to service connection for back 
spasms/cyst and entitlement to service connection for 
shoulder pain were deferred in the June 2007 rating 
decision.  These issues have not yet been adjudicated by the 
Agency of Original Jurisdiction (AOJ).  As such, the Board 
does not have jurisdiction over them, and they are referred 
to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, 
the Veteran's claim of entitlement to an initial disability 
rating in excess of 10 percent for a rectal abscess/fistula 
must be remanded for additional development.  Such remand is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

VA has a duty to assist the Veteran in developing his claim.  
This duty includes making reasonable efforts to help the 
Veteran procure pertinent records, whether or not they are 
in Federal custody.  See 38 U.S.C.A. § 5103A(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c) (2009).  Here, the claims 
file reveals that there may be relevant treatment records 
regarding the Veteran's claim which have not been obtained.

In a July 2007 statement attached to his notice of 
disagreement, the Veteran indicated that he was seen at the 
VA Hospital in Iron Mountain, Michigan, on May 24, 2007, 
concerning his rectal disorder.  He also referenced 
receiving treatment for this disability at the Iron Mountain 
VA Hospital in a May 2008 statement submitted in conjunction 
with his Appeal To Board Of Veterans' Appeals (VA Form 9).  
The claims file, however, does not reflect that a request 
for the Veteran's VA treatment records from this facility 
was ever made.  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), it was held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  A remand thus is necessary so that the 
Veteran's treatment records from the VA Hospital in Iron 
Mountain, Michigan, may be requested and obtained.

Additionally, the Board notes that the Veteran submitted 
numerous documents, including an April 2007 letter from Dr. 
S.T., in support of his claim in July 2007.  In this letter, 
Dr. S.T. indicated that the polyps he removed during the 
Veteran's April 2007 colonoscopy were benign and recommended 
that the Veteran have a repeat colonoscopy in two years.  
However, no treatment records from Dr. S.T. (to include the 
Veteran's April 2007 colonoscopy report, any reports from 
repeat colonoscopies performed thereafter, or otherwise) are 
before the Board.  A review of the claims file does not 
reveal that any attempt has been made to obtain such 
records.  VA is obligated to undertake reasonable efforts to 
acquire these records because they are potentially relevant 
to the Veteran's claim.  38 C.F.R. § 3.159(c)(1) (2009).  
Accordingly, the RO/AMC shall attempt to obtain treatment 
records regarding the Veteran from Dr. S.T. on remand.

Finally, as this matter is being remanded for the reasons 
described above, and as the most recent VA examination of 
the Veteran's disability was conducted in May 2007, the 
Board finds that an updated VA examination would be 
beneficial in fully and fairly evaluating the Veteran's 
claim for an increased rating.  See Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) (where the record does not adequately 
reveal current state of claimant's disability, fulfillment 
of statutory duty to assist requires a contemporaneous 
medical examination - particularly if there is no additional 
medical evidence that adequately addresses the level of 
impairment of the disability since the previous 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(the Board should have ordered a contemporaneous examination 
of the Veteran because a 23-month old exam was too remote in 
time to adequately support the decision in an appeal for an 
increased rating).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall attempt to obtain 
and associate with the claims file the 
Veteran's treatment records from the VA 
Hospital in Iron Mountain, Michigan.  
All attempts to obtain the records must 
be documented in the claims file.  If 
no such records exist, the claims file 
shall be documented accordingly.

2.  The RO/AMC then shall, after 
securing the proper authorization, 
attempt to obtain and associate with 
the claims file treatment records 
pertaining to the Veteran from Dr. S.T.  
All attempts to obtain the records must 
be documented in the claims file.  If 
no such records exist, the claims file 
shall be documented accordingly.

3.  The RO/AMC shall afford the Veteran 
an appropriate VA examination to 
ascertain the current severity and 
manifestations of his service-connected 
rectal abscess/fistula.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file and to 
comment on the severity of the 
Veteran's disability.

Specifically, the examiner should 
specifically opine as to whether the 
Veteran's disability is manifested by 
constant slight, or occasional moderate 
leakage; occasional involuntary bowel 
movements, necessitating the wearing of 
a pad; extensive leakage and fairly 
frequent involuntary bowel movements; 
or a complete loss of sphincter 
control.

The examiner is also asked to comment 
on the impact of the claimed increase 
in severity of the Veteran's 
disability, if any, on the his 
employment and activities of daily 
life.  A complete rationale for any 
opinion expressed shall be provided.

4.  Then, the RO/AMC will review the 
Veteran's claims file to ensure that 
the foregoing development actions have 
been completed and that no additional 
notification or development action is 
required.  If further action is 
required, it shall be undertaken prior 
to readjudication of the Veteran's 
claim.

5.  The RO/AMC then shall readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative shall be 
provided with a Supplemental Statement 
of the Case and allowed an appropriate 
period of time to respond.

Thereafter, if appropriate, the case is to be returned to 
the Board, following applicable appellate procedure.  The 
Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



